Citation Nr: 1632489	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  11-05 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for degenerative joint disease of the left knee (a left knee disability).

2.  Whether new and material evidence has been received to reopen service connection for obstructive sleep apnea.

3.  Entitlement to service connection for degenerative joint disease of the left knee (a left knee disability).

4.  Entitlement to service connection for obstructive sleep apnea (OSA).

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include other specified trauma and stressor related disorder.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension or neuropathy of the lower extremities.

9.  Entitlement to service connection for neuropathy of the lower extremities, to include as secondary to left and right knee disabilities, or in the alternative, as due to a qualifying chronic disability.

10.  Entitlement to service connection for weight loss, including presumptively as a qualifying chronic disability (claimed as Gulf War Syndrome).  

11.  Entitlement to service connection for chronic tremors and nervousness, including presumptively as a qualifying chronic disability (claimed as Gulf War Syndrome).  

12.  Entitlement to service connection for memory loss, including presumptively as a qualifying chronic disability (claimed as Gulf War Syndrome).

13.  Entitlement to service connection for brittle bones, including presumptively as a qualifying chronic disability (claimed as Gulf War Syndrome).  

14.  Entitlement to service connection for chronic fatigue syndrome, including presumptively as a qualifying chronic disability (claimed as Gulf War Syndrome).

15.  Entitlement to service connection for fibromyalgia, including presumptively as a qualifying chronic disability (claimed as Gulf War Syndrome).

16.  Entitlement to service connection for weakness in muscles and joints, including presumptively as a qualifying chronic disability (claimed as Gulf War Syndrome).

17.  Entitlement to service connection for nerve damage, including presumptively as a qualifying chronic disability (claimed as Gulf War Syndrome).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1969 to September 1971, and from November 1990 to June 1991.  The Veteran also had service in the National Guard.  The record reflects that the Veteran had National Guard service from November 1990 to June 1991 and was ordered to active duty in support of Desert Shield/Storm under 10 U.S.C.A. § 672.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

In October 2012, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In May 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussions regarding the RO's compliance with the May 2013 Board Remand are included in both the Duties to Notify and Assist and Remand sections below.

After reviewing the contentions and evidence of record, including the applicable regulations and case law, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In this regard, although the Veteran only claimed service connection for PTSD, his contentions and the evidence of record have actually raised a claim of service connection for an acquired psychiatric disorder, to include PTSD and other specified trauma and stressor related disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  In consideration of the holding in Clemons and the other acquired psychiatric disorder diagnosis of record, the Board has recharacterized the issue as reflected on the title page.

The issues of service connection for obstructive sleep apnea, hypertension, erectile dysfunction, neuropathy of the lower extremities, chronic fatigue syndrome, fibromyalgia, weakness in muscles and joints, and nerve damage are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 2006 rating decision denied service connection for a left knee disability and obstructive sleep apnea on the basis that there was no evidence showing the conditions were either incurred in, or were caused by, active service.

2.  The Veteran did not appeal the May 2006 rating decision denying service connection for a left knee disability and obstructive sleep apnea after being notified of appellate rights, and no additional new and material evidence was received within one year of the decision.

3.  The evidence received since the May 2006 rating decision is neither cumulative nor redundant and addresses the grounds of the prior final denial of service connection for a left knee disability and obstructive sleep apnea, namely, that the left knee disability and obstructive sleep apnea were incurred in service, so raises the possibility of substantiating the claims of service connection for a left knee disability and obstructive sleep apnea.

4.  The Veteran sustained a left knee injury during service in the National Guard.

5.  The Veteran has had symptoms of a left knee disability (diagnosed as degenerative joint disease) since service separation.

6.  The Veteran's current left knee disability was incurred in service.

7.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a diagnosis of PTSD. 

8.  The Veteran has a current diagnosis of other specified trauma and stressor related disorder.

9.  During service, the Veteran experienced distressing events, including having an ordnance fall out of the jeep the Veteran was transporting in Korea, and seeing dismembered, dead bodies and a grenade detonate in front of several fellow service members in Saudi Arabia, which are consistent with the circumstances, conditions, or hardships of his service.

10.  The Veteran's current other specified trauma and stressor related disorder is related to active service.

11.  The Veteran served in the Southwest Asia Theater during the Persian Gulf War.

12.  There is no evidence of abnormal weight loss at any time, and no current diagnosis of a disability manifested by weight loss.

13.  The Veteran's memory loss, chronic tremors, and nervousness are attributable to the service-connected other specified trauma and stressor related disorder.

14.  The Veteran's brittle bones has been medically attributed to a diagnosed disability of osteopenia, which first manifested many years after service separation, and is not causally or etiologically related to active military service.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision denying service connection for a left knee disability and obstructive sleep apnea became final.  38 U.S.C.A. § 7105 (West 2014); 38 U.S.C.A. § 20.1103 (2015).

2.  New and material evidence has been received to reopen service connection a left knee disability and obstructive sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left knee degenerative joint disease have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 4.125 (2015).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, diagnosed as other specified trauma and stressor related disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326, 4.125 (2014).

7.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for other specified trauma and stressor related disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

8.  The criteria for service connection for a qualifying chronic disability, including an undiagnosed illness characterized by weight loss have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

9.  The criteria for service connection for a qualifying chronic disability, including an undiagnosed illness characterized by memory loss, chronic tremors, and nervousness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.14 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In timely letters dated in March 2009, May 2009, October 2009, and November 2009 the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  All four letters included provisions for disability ratings and for the effective date of the claims.

During the October 2012 Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony, and specifically advised the Veteran of the necessity to demonstrate evidence of some injury, disease, or event that happened in service, a currently diagnosed disability, and a relationship between service and the current disability.  See Hearing Transcript at 2-3.  The undersigned also indicated that the record would be held open for 30 days in an effort to enable the Veteran to obtain additional evidence in support of his claims.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2015).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service personnel and treatment records, post-service VA treatment records, a VA examination, and the Veteran's statements, to include his testimony during the October 2012 Board hearing.

In December 2013, pursuant to the May 2013 Board Remand, the Veteran was afforded a VA Gulf War general medical examination and a VA PTSD examination in connection with the claims of service connection for a qualifying chronic disability and an acquired psychiatric disability, to include PTSD.  See Stegall, 
11 Vet. App. at 268; see also 38 C.F.R. § 3.159(c)(4) (2015).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While some issues on appeal are being remanded due to an inadequacy of a portion of the December 2013 VA examinations (discussed in the Remand section below), the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex diagnosis and causation issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The Board finds that the December 2013 VA examinations, taken together, are thorough and adequate, and provide a sound basis upon which to base a decision with regard to the issues adjudicated in this decision.  The opinions consider all the pertinent evidence of record, to include the statements of the Veteran, and the VA examiners provide a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeals adjudicated herein.

The applications to reopen service connection for a left knee disability and obstructive sleep apnea, and service connection for a left knee disability and an acquired psychiatric disability, have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes adjudicated herein (reopening of service connection for a left knee disability and obstructive sleep apnea, and service connection for a left knee disability and an acquired psychiatric disability, diagnosed as other specified trauma and stressor related disorder), no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening of Service Connection for a Left Knee Disability and OSA

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.

In a May 2006 rating decision, the RO denied service connection for a left knee disability and obstructive sleep apnea on the basis that there was no evidence showing the conditions were either incurred in, or were caused by, active service.  The evidence before the RO at the time of the May 2005 rating decision consisted of the DD Form 214 and VA treatment records.  The RO previously informed the Veteran that the service treatment records were unavailable.  The Veteran was notified of the May 2006 rating decision and was provided notice of procedural and appellate rights in July 2006.  The Veteran did not disagree with the determination within one year of that notice.  No additional new and material evidence was received within one year of the July 2006 notice.  See 38 C.F.R. § 3.156(b).  For these reasons, the May 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Evidence received since the May 2006 rating decision (last final disallowance) includes service treatment and personnel records (obtained pursuant to the May 2013 Board Remand), VA treatment records, an April 2009 statement from the Veteran's daughter, a registered nurse, the Veteran's statements during the October 2012 Travel Board hearing, and a November 2012 statement from the Veteran's spouse.  The service treatment and personnel records, VA treatment records, April 2009 statement from the Veteran's daughter, the Veteran's statements during the October 2012 Travel Board hearing, and November 2012 statement from the Veteran's spouse are new because they have not been previously submitted.

This evidence is also material because it pertains to the basis for the prior denial, that is, an injury or event in service and a relationship (or nexus) between the current left knee disability and OSA and service, and raises a reasonable possibility of substantiating the claims.  Specifically, in the April 2009 statement, the Veteran's daughter, C.C., a registered nurse, indicated that the Veteran was exposed to fumes and gases of the oil fires during service in Southwest Asia, which had an effect on the Veteran's physical abilities.  C.C. further noted that, upon return from Southwest Asia, the Veteran demonstrated a lack of energy to perform even the minimal activity of daily living and was subsequently diagnosed with sleep apnea.  Personnel records obtained subsequent to the May 2013 Board Remand reveal that the Veteran served in Saudi Arabia from December 1990 to May 1991.  In a November 2012 statement, the Veteran's wife indicated that, since 1991 and 1992, the Veteran's snoring has been "outrageous," and was subsequently diagnosed with sleep apnea after she insisted that he seek medical treatment.  Also, during the October 2012 Travel Board hearing, the Veteran testified that he first injured the left knee while in the National Guard in 1985 or 1986 during leadership school training in Fort Bragg, and reinjured it a few weeks later.  Hearing transcript at 13-14.  The Veteran further testified that, although he was informally treated without going to the clinic when the left knee was initially injured, he did not seek further treatment after re-injury of the left knee.  Id. at 13.  Service treatment records obtained pursuant to the May 2013 Board Remand indicate that the Veteran complained of an injury to the leg in April 1985 (during National Guard duty).  While the sick slip indicated that the injury to the leg was undetermined, the April 1985 sick slip did reveal that the station was Fort Bragg and that the Veteran was not examined at that time.  In this regard, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a left knee disability and obstructive sleep apnea.  See 38 C.F.R. § 3.156(a).  The reopened issue of service connection for a left knee disability is adjudicated below, and the reopened issue of service connection for obstructive sleep apnea is addressed in the Remand section below.

Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 C.F.R. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d) (2015).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

Consideration of presumptive service connection for a chronic disease is not permissible for periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 
1 Vet. App. 474 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.  Rather, the evidence must demonstrate disease or injury must have been incurred during a period of ACDUTRA or the injury incurred during a period of INACDUTRA to support award of service.

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective non-medical indicators of illness.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The DD Form 214 reflects that the Veteran served in Southwest Asia from December 1990 to May 1991; therefore, the Veteran is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or functional gastrointestinal disorders that include IBS and dyspepsia) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and 13) menstrual disorders.  38 C.F.R. § 3.317(b).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Knee Disability

The Veteran contends that the left knee disability is related to service, specifically, from a left knee injury during basic training while in the National Guard.  As the Board is granting service connection based on direct service connection, any other the additional theories of entitlement are rendered moot because there remain no questions of law or fact as to the fully granted issue.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides "questions" of law or fact).

After a review of all the evidence, lay and medical, the Board first finds that the Veteran sustained a left knee injury during service.  While the Board acknowledges that the exact dates and character of the Veteran's National Guard service have not been ascertained and, thus, verification of his duty status in 1985 is unavailable, the record contains sufficient supporting evidence corroborating the Veteran's contention of the occurrence of military left knee trauma due to an injury.  As noted above, during the October 2012 Travel Board hearing, the Veteran testified that he first injured the left knee while in the National Guard in 1985 or 1986 during leadership school training in Fort Bragg, and reinjured it a few weeks later.  Hearing transcript at 13-14.  The Veteran further testified that, although he was informally treated without going to the clinic when the left knee was initially injured, he did not seek further treatment after re-injury of the left knee.  Id. at 13.  Service treatment records obtained pursuant to the May 2013 Board Remand reveal that the Veteran complained of an injury to the leg in April 1985 (during National Guard duty).  While the sick slip indicated that the injury to the leg was undetermined, the April 1985 sick slip did reveal that the station was Fort Bragg and that the Veteran was not examined at that time.  This service treatment record appears consistent with the Veteran's contentions, which he has repeated throughout the claim and appeal process.  In consideration of the benefit-of-the-doubt doctrine, and given the Veteran's consistent statements regarding the injury of the left knee in service and the April 1985 service treatment record, the Board finds that the Veteran sustained a left knee injury during service in the National Guard.  

In this regard, when the Veteran sustained the left knee injury during service in the National Guard in April 1985, VA laws and regulations cited above make clear that service connection is available for an injury incurred during active duty, ACDUTRA, or INACDUTRA.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  As such, even if the Veteran's National Guard service in April 1985 constituted INACDUTRA, which allows service connection only for injuries, not diseases, incurred or aggravated by duty, the Veteran has repeatedly alleged a left knee "injury," not a disease.  The alleged injury of the Veteran's left knee is an injury eligible for service connection.

The Board next finds that the evidence of record demonstrates that the Veteran has currently diagnosed left knee degenerative joint disease.  See August 2001 and March 2009 VA treatment records.  As noted above, while degenerative joint disease (as arthritis) is a "chronic disease" listed under 38 C.F.R. § 3.309(a), consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not permissible.  Rather, the evidence must demonstrate disease or injury must have been incurred during a period of ACDUTRA or the injury incurred during a period of INACDUTRA to support award of service.

The Board finds that the evidence of record is at least in equipoise as to the finding that the Veteran had symptoms of a left knee disability since service separation.  The evidence in support of the Veteran's claim includes the Veteran's own statements and VA treatment records.  During the October 2012 Travel Board hearing, the Veteran testified that, each morning after the 1985 left knee injury, his left knee would swell up and the medic assigned to the unit would put an Ace bandage that was tightened as much as possible so the Veteran could continue training.  See Hearing Transcript at 13.  The Veteran also testified that, while he could not recall the date that he first sought treatment for the left knee post-service, he did remember that the first time he received treatment for the left knee was at the VA Medical Center (VAMC) in Richmond, Virginia.  

Consistent with this testimony, in a March 1996 VA treatment record from the Richmond VAMC, the Veteran's treating physician indicated that he had seen the Veteran in Triage and Walk-in Clinics in October and November 1995.  Most significantly, the VA treating physician also noted that he saw the Veteran in 1992 (the year after the Veteran's second period of active service separation in June 1991) for swelling of the knee for which he was referred to Orthopedics.  

Although it is unclear whether the Veteran first sought left knee treatment within the year after discharge from service (from June 1991 to June 1992), with consideration of the Veteran's other statements regarding the location of the first treatment of the left knee (Richmond VA) and left knee symptoms pursuant to the in-service left knee injury (swelling), which is consistent with the medical evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran had symptoms of a left knee disability (particularly, swelling) since service separation.  In short, the Board finds that the Veteran is competent and credible to report the onset and continuance of symptoms of a left knee disability since discharge from service.  See Barr, 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, 6 Vet. App. at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  As such, the Board will resolve reasonable doubt to find that the Veteran had left knee disability symptoms since service.  

While the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply during periods of ACDUTRA and INACDUTRA, as indicated above, the Board has nonetheless found that the Veteran has had symptoms of a left knee disability since service separation.  As discussed below, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the left knee disability began in service, and was so incurred in service.  The finding that the Veteran has had symptoms of a left knee disability since service is supportive of the claim overall.

In this case, the Board finds that the Veteran has a current disability of left knee degenerative joint disease.  The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current left knee degenerative joint disease is related to service.  As there is no medical nexus opinion as to the etiology of the Veteran's left knee degenerative joint disease disability, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  Here, the Veteran was diagnosed with left knee degenerative joint disease after discharge.  This diagnosis coupled with the evidence pertinent to service, specifically, the service treatment records indicating the Veteran's injury of the left knee in service and his competent and credible lay statements of left knee symptoms (swelling) in service and since service, establishes that the left knee disability was incurred in service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left knee disability have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  

During the October 2012 Board hearing, the Veteran testified that, while in Korea, he was ordered to transport an ordnance for destruction.  During transport, in a jeep, a fellow serviceman who was carrying the ordnance fell out of the jeep with the ordnance as the driver was driving faster than he should have been.  The Veteran testified that he did not know whether the ordnance would go off and stated that it scared him and the thought stayed with him.  Hearing transcript at 6-7.  The Veteran also testified that, also while in Korea, he was involved in a motor vehicle accident, which also scared him.  Id. at 8.  In his February 2009 informal claim for service connection, the Veteran stated that while in Saudi Arabia in the 176 Engineer unit he witnessed dead bodies, some of which were dismembered. 

In an April 2009 statement, the Veteran alleged that while in Saudi Arabia he witnessed a fellow serviceman picked up a hand grenade that he believed was safe as a souvenir.  The Veteran reported that the grenade was live and, when he was startled, the serviceman dropped the grenade, which exploded.  The Veteran asserted that the serviceman and a few others were injured.

After a review of all the lay and medical evidence of record, the Board finds that the Veteran does not have a current PTSD diagnosis consistent with either the DSM-IV or DSM-5.  38 C.F.R. § 4.125.  Although the record reflects that the Veteran has been treated by VA for PTSD, as mentioned in the May 2013 Board Remand, it was unclear from the VA treatment record whether the Veteran has a diagnosis of PTSD for VA compensation purposes.  See 38 C.F.R. § 3.304(f); see also 38 C.F.R. § 4.125(a) (2014) (stating that the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  

Pursuant to the May 2013 Board Remand, the Veteran was afforded a VA PTSD examination in December 2013.  In the December 2013 VA examination report, the VA examiner opined that the Veteran does not meet the criteria for a PTSD diagnosis under the DSM-IV or DSM-5 diagnostic criteria.  The VA examiner explained that, in regards to chronicity, severity, and frequency of reported symptoms, the PTSD diagnostic criteria is not met because the Veteran reported going for four to five months with no re-experiencing symptoms and trauma-specific avoidance symptoms.

As mentioned above, while the record includes VA psychiatric treatment records, they do not demonstrate a current diagnosis of PTSD consistent with the DSM-IV.  Without a current disability, service connection cannot be established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The weight of the evidence in this case is against finding a PTSD disability at any point during the claim period or a recent diagnosis prior to the filing of the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (current diagnosis need only be "sufficiently proximate" to the filing of a claim so as to constitute evidence of a "current diagnosis" of disability).  

To the extent that the Veteran attributes the psychiatric symptoms he has experienced to a claimed diagnosis of PTSD, the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced, but he is not competent to diagnose a psychiatric disability because the diagnosis of PTSD requires medical expertise and falls outside the realm of common knowledge of a lay person.  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  The Introduction to the DSM-IV specifically provides a "Cautionary Statement" that the "proper use of [the DSM-IV classification criteria] requires specialized clinical training that provides both a body of knowledge and clinical skills," and that the "purpose of the DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose . . ."  A diagnosis not conforming to DSM-IV criteria or that does not show the findings on a report that supports the diagnosis is not adequate and requires further substantiation.  See 38 C.F.R. § 4.125(a).

Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to a PTSD diagnosis is of no probative value, and is further unsupported by any rationale.  Additionally, any purported opinion is far outweighed by the December 2013 VA examiner's opinion that is based on a review of history and clinical observation, and includes a rationale.  The only competent medical opinion addressing whether the Veteran has a PTSD diagnosis is the negative December 2013 VA PTSD opinion.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of the claimed condition (PTSD) in accordance with the DSM-IV criteria as required under 38 C.F.R. § 4.125(a); therefore, service connection for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disability

As discussed above, the Veteran contends generally that an acquired psychiatric disability developed as a result of stressful, traumatic experiences while in service, including having an ordnance fall out of the jeep the Veteran was transporting in Korea, and seeing dismembered, dead bodies and a grenade detonate in front of several fellow service members in Saudi Arabia.  The Board first finds that the Veteran has a current acquired psychiatric disability other than PTSD, diagnosed as other specified trauma and stressor related disorder.  See December 2013 VA PTSD Examination Report.

After review of the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran experienced the claimed 

stressful and traumatic events in service.  The personnel records indicate that the Veteran served in Korea from January 1969 to September 1971, and participated in Operation Desert Shield/Storm with service in Saudi Arabia from December 1990 to May 1991.  In this case, there is no evidence of record that the Veteran engaged in combat with the enemy, nor does he so contend.  However, with consideration of the personnel record reflecting service in both Korea and Saudi Arabia and resolving all reasonable doubt in the Veteran's favor, the Board finds that the stressful and traumatic events in service, including having an ordnance fall out of the jeep the Veteran was transporting in Korea, and seeing dismembered, dead bodies and a grenade detonate in front of several fellow service members in Saudi Arabia, are credible and consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).

Next, the weight of the evidence is at least in equipoise as to whether the currently diagnosed other specified trauma and stressor related disorder is related to service.  In the December 2013 VA PTSD examination report, the VA examiner opined that, while the Veteran did not have diagnosis for PTSD (adjudicated above), the Veteran's endorsement of symptoms meet the criteria for other specified trauma and stressor related disorder associated with the claimed stressful events reported by the Veteran.  In this case, the history provided to the December 2013 VA examiner is the same history of traumatic events that have been detailed to the Board, and which the Board have found to be credible.  As such, the December 2013 VA opinion is of significant probative value. 

The Veteran is currently diagnosed with an acquired psychiatric disability other than PTSD, to include other specified trauma and stressor related disorder, and during service, the Veteran experienced several stressful and traumatic events.  The December 2013 VA examiner has opined that there is a link between the currently diagnosed other specified trauma and stressor related disorder and the stressful and traumatic events experienced in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that an acquired psychiatric disability other than PTSD, to include other specified trauma and stressor related disorder, was incurred in active service, and the criteria for service connection for an acquired psychiatric disability other than PTSD, to include other specified trauma and stressor related disorder, have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Weight Loss

The Veteran seeks service connection for an undiagnosed illness characterized by weight loss.  He contends that such a disability results from active duty service, to include service in the Southwest Asia Theater of operations.

In the December 2013 VA examination report, the VA examiner indicated that the Veteran has recently tried to lose weight (about a year prior to the December 2013 VA examination).  The VA examiner noted that VA treatment records from 1997 reveal that the Veteran weighed 167 pounds.  The VA treatment records also indicated that the Veteran weighed 207 pounds in 2012 (approximately a year prior to the December 2013 VA examination, which is consistent with the Veteran's report of when he began trying to lose weight).  After participation in the MOVE program, the Veteran lost weight, and at the time of the December 2013 VA examination, the Veteran weighed 168 pounds.

Given the above, the VA examiner opined that the Veteran's weight loss is intentional through lifestyle modifications, such as diet and exercise.  As such, the Board does not find that the weight loss is "abnormal" as required for a sign or symptom that may be a manifestation of undiagnosed illness (i.e., abnormal weight loss).  In short, absent abnormal weight loss, service connection is not warranted under 38 C.F.R. § 3.317.

Regarding direct service connection, there is no evidence of a current disability manifesting in weight loss.  38 C.F.R. § 3.303.  Therefore, in the absence of a current clinical diagnosis, service connection for weight loss must be denied.  See Brammer, 3 Vet. App. at 225 (in the absence of proof of the presently claimed disability, there can be no valid claim); see also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez, 239 F.3d at 1361-62.  Accordingly, the criteria for direct service connection for weight loss have not been met.  The Board also finds there are no objective indications of any manifestations of a weight loss disorder which manifested during service or to a degree of 10 percent or more following service; as such, service connection on a presumptive basis is not warranted and this claim must be denied.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Memory Loss, Chronic Tremors, and Nervousness

The Veteran seeks service connection for an undiagnosed illness characterized by memory loss, chronic tremors, and nervousness.  He contends that such a disability results from active duty service, to include service in the Southwest Asia Theater of operations.

In the December 2013 VA examination report, the VA examiner opined that the symptoms of chronic tremors and nervousness are related to anxiety and are attributable to the Veteran's mental health disorder (diagnosed as other specified trauma and stressor related disorder).  See December 2013 VA PTSD Examination.  No other disability characterized by chronic tremors and nervousness was diagnosed.  

The December 2013 VA examiner also opined that the memory loss is due to mild cognitive impairment and possible early Alzheimer's dementia, but it may be multifactorial.  Significantly, however, the VA examiner did not diagnose the Veteran with Alzheimer's since the VA examiner indicated that, even with testing, the results and etiology are often not conclusive.  In contrast, in the December 2013 VA PTSD VA examination report, the VA examiner explicitly indicated that the Veteran's mild memory loss is a symptom that applies to the Veteran's acquired psychiatric disorder diagnosis of other specified trauma and stressor related disorder.  Among other psychiatric symptoms, the VA examiner opined that the Veteran's endorsement of symptoms (to include memory loss) establishes the criteria for a diagnosis of other specified trauma and stressor related disorder.

As adjudicated above, the Veteran has been diagnosed with, and awarded service connection for, other specified trauma and stressor related disorder.  In the present case, separate compensable ratings for memory loss, chronic tremors, and nervousness, in the absence of an additional and separate diagnosis, even if attributed to distinguishable mental health disorders, would violate the rule against pyramiding under 38 C.F.R. § 4.14 because it would be rating the same psychiatric symptom twice.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Accordingly, the Board finds that the probative medical opinion evidence of record does not show that the Veteran has any memory loss, chronic tremors, or nervousness attributable to a disability other than other specified trauma and stressor related disorder, a disability for which the Veteran already has been granted service connection.  Hence, to award additional VA disability compensation for such symptoms would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (directing that the evaluation of the same disability or the same manifestation under various diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that, for purposes of determining whether separate evaluations violate VA's anti-pyramiding provisions, the critical element is that none of the symptoms for any one of the conditions is duplicative of or overlapping with the symptomatology of the other conditions). 

In this regard, the Board is mindful that separate awards of service connection are permitted for distinct diagnoses, which have overlapping symptoms that would warrant only a single disability rating.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (noting that "two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  However, such a situation has not been presented here.  On the contrary, the lay and medical evidence of record attribute chronic tremors and nervousness to the other specified trauma and stressor related disorder, without evidence of other diagnoses that are clinically distinguishable from those for which service connection has been granted.  It follows that none of those underlying symptoms rises to the level of a distinct disability warranting an additional award of service connection in this instance.  See Sanchez-Benitez, 13 Vet. App. at 285 (holding that a mere symptom, standing alone, "without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").

In summary, the Board finds that the preponderance of the evidence weighs against a separate service connection award for memory loss, chronic tremors, and nervousness, and the appeals must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Brittle Bones

The Veteran seeks service connection for an undiagnosed illness characterized by brittle bones.  He contends that such a disability results from active duty service, to include service in the Southwest Asia Theater of operations.

The Board finds that the Veteran has a current bone disability.  The December 2013 VA examiner indicated that the Veteran was diagnosed with osteopenia pursuant to spine on bone mineral testing in 2009.  Initially, the Board finds that, inasmuch as the Veteran's brittle bones have been attributed to clinically diagnosed osteopenia, the presumptive service connection provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the current osteopenia had its onset in service or is otherwise causally or etiologically related to service, and the Veteran does not so contend.  Service treatment records show no treatment, complaints, or diagnoses relating to the bones at any time in service.  An April 1991 separation examination report (after the Veteran's second period of active service) shows a normal clinical evaluation of the spine and other musculoskeletal systems.  An associated report of medical history shows that the Veteran denied symptoms of swollen or painful joints, or bone, joint, or other deformity.  

The December 2013 VA examiner opined that the osteopenia is less likely than not related to service.  In reaching this conclusion, the December 2013 VA examiner reasoned that osteopenia is likely related to the Veteran's long history of alcohol use and noted that chronic alcohol over-consumption is a known risk factor for osteopenia and osteoporosis.  The VA examiner further explained that the Veteran has a vitamin D deficiency, which is known to have a negative impact on bone density (i.e., increased risk of osteopenia and osteoporosis).  The December 2013 VA examiner had adequate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the December 2013 VA examiner's medical opinion great probative weight.

In this case, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the current osteopenia.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent, but ACL injury is not within lay competence).  Although the Veteran has asserted that the osteopenia, manifested by brittle bones, is related to service, he is a lay person and, under the facts of this case that include post-service onset of symptoms years after service, does not have the requisite medical training or credentials to be able to render a competent opinion regarding the cause of the current osteopenia.  The etiology of the Veteran's osteopenia is a complex medical etiological question dealing with the musculoskeletal system in addition to the relationship between active service and the osteopenia, which is diagnosed primarily on clinical findings and physiological testing.  Thus, the Veteran is not competent to opine on whether there is a link between his current osteopenia and active service because such a medical opinion requires specific medical knowledge and training.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms).

In light of the foregoing, the weight of the evidence is against a finding that osteopenia was incurred in or was otherwise caused by active service.  Thus, the Board finds that a preponderance of the lay and medical evidence of record weighs against the appeal of service connection for osteopenia, and the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the appeal to reopen service connection for a left knee disability is granted.

As new and material evidence has been received, the appeal to reopen service connection for obstructive sleep apnea is granted.

Service connection for degenerative joint disease of the left knee is granted.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disability other than PTSD, to include other specified trauma and stressor related disorder, is granted.

Service connection for weight loss, including presumptively as a qualifying chronic disability, is denied.  

Service connection for chronic tremors and nervousness, including presumptively as a qualifying chronic disability, is denied.  

Service connection for memory loss, including presumptively as a qualifying chronic disability, is denied.  

Service connection for brittle bones diagnosed as osteopenia, including presumptively as a qualifying chronic disability, is denied.  


REMAND

Service Connection for Obstructive Sleep Apnea

As discussed above, in an April 2009 statement, the Veteran's daughter, C.C., a registered nurse, indicated that the Veteran was exposed to fumes and gases of the oil fires during service in Southwest Asia, which had an effect on the Veteran's physical abilities.  C.C. further noted that, upon return from Southwest Asia, the Veteran demonstrated a lack of energy to perform even the minimal activity of daily living and was subsequently diagnosed with sleep apnea.  Also, as indicated above, personnel records obtained subsequent to the May 2013 Board Remand reveal that the Veteran served in Saudi Arabia from December 1990 to May 1991.  To the extent that C.C., a medical professional, suggests a relationship between exposure to fumes and gases of oil fires in Saudi Arabia, the Veteran's lack of energy following service in Saudi Arabia, and the current obstructive sleep apnea, C.C. did not provide a basis or explanation for the statements purportedly linking the in-service exposure to fumes and gases of oil fires and the current obstructive sleep apnea.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  

Apnea is defined as the "cessation of breathing."  Obstructive sleep apnea is "sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  In adults, it is seen primarily in middle aged [40-60] obese individuals, with a male predominance."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (31st ed.2007).  In this case, the Veteran does not complain that, during service, he stopped breathing while he slept, nor did he report that anyone else told him that he seemed to stop breathing while he slept, and there was no assessment of a sleep apnea disorder that pertained to these complaints.  As discussed above, in support of the claim, the Veteran's spouse 

submitted a statement in November 2012.  She indicated that the Veteran's snoring has been "outrageous" since 1991 and 1992 (i.e., since service separation), and he was subsequently diagnosed with sleep apnea after she insisted that he seek medical treatment.  Significantly, the Veteran's spouse did not report that the Veteran stopped breathing when he slept.

In this case, the Veteran has not been afforded a VA examination for the claimed OSA, and there is no adequate medical opinion of record addressing the etiology of the current OSA.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  In light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that remand for a VA examination with nexus opinion is necessary to assist in determining the nature and etiology of the current obstructive sleep apnea.

Service Connection for Hypertension

The Veteran contends that the hypertension had onset during active service due to the stress he experienced in Korea.  See Hearing Transcript at 15.  As discussed in detail above, the Veteran's in-service stressful and traumatic events during service in Korea and Saudi Arabia have been conceded.  In an April 1991 separation report of medical history, the Veteran reported that he has had or currently has high or low blood pressure.  An associated separation report of medical examination, dated April 1991, indicated that the Veteran had a blood pressure reading of 124/84.

Current VA treatment records reveal that the Veteran has a current diagnosis of hypertension.  In this case, the Veteran has not been afforded a VA examination for the claimed hypertension, and there is no medical opinion of record addressing the etiology of the claimed hypertension.  As detailed above, pursuant to VA's duty to assist under 38 C.F.R. § 3.159(c)(4)(i) and McLendon, the Board finds that remand for a VA examination with nexus opinion is necessary to assist in determining the nature and etiology of the current hypertension.

Service Connection for Neuropathy of the Lower Extremities

As noted in the May 2013 Board Remand, the Veteran contends that neuropathy of the lower extremities is secondary to left and/or right knee disabilities, or in the alternative, as due to a qualifying chronic disability.  In this decision, the Board has granted service connection for degenerative joint disease of the left knee.  While the December 2013 VA examiner opined as to the etiology of the bilateral lower extremity sensory neuropathy, the VA examiner did not consider the relationship, if any, between the neuropathy of the lower extremities and the (now) service-connected left knee disability.  In this regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr at 312.  As such, an addendum medical opinion is warranted to assist in determining the relationship, if any, between the neuropathy of the lower extremities and the service-connected left knee disability.  

Service Connection for Erectile Dysfunction, Chronic Fatigue Syndrome, Fibromyalgia, Weakness in Muscles and Joints, and Nerve Damage

The outcome of the claims of service connection for erectile dysfunction (to include as secondary to hypertension or neuropathy of the lower extremities), chronic fatigue syndrome, fibromyalgia, weakness in muscles and joints, and nerve damage could be affected by the results of the development ordered on remand regarding the claims of service connection for hypertension, neuropathy of the lower extremities, and obstructive sleep apnea.  Thus, the erectile dysfunction, chronic fatigue syndrome, fibromyalgia, weakness in muscles and joints, and nerve damage claims are inextricably intertwined, and the proposed development as to hypertension, neuropathy of the lower extremities, and obstructive sleep apnea will encompass these issues (erectile dysfunction, chronic fatigue syndrome, fibromyalgia, weakness in muscles and joints, and nerve damage).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the issues of service connection for obstructive sleep apnea, hypertension, erectile dysfunction, neuropathy of the lower extremities, chronic fatigue syndrome, fibromyalgia, weakness in muscles and joints, and nerve damage are REMANDED for the following actions:

1. Request a medical opinion from a VA physician to assist in determining the nature and etiology of the current obstructive sleep apnea, hypertension, and neuropathy of the lower extremities.  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (a physical examination of the Veteran is not required).  If the VA examiner determines that a physical examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for an examination as a matter of course, if it is not found to be necessary.

For the diagnoses of obstructive sleep apnea, hypertension, and neuropathy of the lower extremities, the VA examiner should offer the following opinions:

a) Is it at least as likely as not (a 50 percent or greater degree of probability) that the current obstructive sleep apnea had onset in service or is etiologically related to active service?  

In rendering the requested opinion in paragraph a), the VA examiner should assume, as fact, that the Veteran was regularly exposed to fumes and gases of oil fires during service in Saudi Arabia from December 1990 to May 1991.  The VA examiner should also consider and discuss the significance, if any, of a November 2012 statement from the Veteran's spouse indicating that, since 1991 and 1992 (after returning from service in Saudi Arabia), the Veteran's snoring was a problem.

b) Is it at least as likely as not (a 50 percent or greater degree of probability) that the current hypertension had onset in service or is etiologically related to active service?  

In rendering the requested opinion in paragraph b), the VA examiner should assume, as fact, that the Veteran experienced distressing events, including having an ordnance fall out of the jeep the Veteran was transporting in Korea, and seeing dismembered, dead bodies and a grenade detonate in front of several fellow service members in Saudi Arabia.  The VA examiner should then address and comment on the significance, if any, of these stressful events during service on the Veteran's current hypertension.

c) Is it at least as likely as not (a 50 percent or greater degree of probability) that the current neuropathy of the lower extremities is caused by the service-connected left knee disability?

d) If not caused by the left knee disability, is it at least as likely as not (a 50 percent or greater degree of probability) that the neuropathy of the lower extremities is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected left knee disability?  If the VA examiner opines that the neuropathy of the lower extremities is aggravated by the left knee disability, he/she should indicate the degree of disability before aggravation and the current degree of disability.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and any additional development deemed necessary, readjudicate the issues of service connection for obstructive sleep apnea, hypertension, erectile dysfunction, neuropathy of the lower extremities, chronic fatigue syndrome, fibromyalgia, weakness in muscles and joints, and nerve damage in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


